Exhibit 10.7

Execution Version

AGREEMENT AND PLAN OF MERGER

Merging

MEMORIAL RESOURCE DEVELOPMENT LLC, a Delaware limited liability company,

With and Into

MRD OPERATING LLC, a Delaware limited liability company

This Agreement and Plan of Merger (the “Agreement”) is entered into as of
June 18, 2014, by and between MEMORIAL RESOURCE DEVELOPMENT LLC, a Delaware
limited liability company (“MRD”), and MRD OPERATING LLC, a Delaware limited
liability company (“Operating”).

WHEREAS, the sole member of each of MRD and Operating has determined that it is
advisable and in the best interests of MRD and Operating, respectively, that MRD
merge with and into Operating (the “Merger”) pursuant to the provisions of
Section 18-209 of the Delaware Limited Liability Company Act (the “Applicable
Law”), that the assets, debts, liabilities, obligations, restrictions,
disabilities and duties of MRD and Operating be allocated hereunder as provided
under the Applicable Law, and that Operating survive the merger, all upon the
terms and subject to the conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement and the Merger, the parties hereto agree as follows:

ARTICLE I

THE MERGER

At the Effective Time (as hereinafter defined), MRD shall be merged with and
into Operating in accordance with the Applicable Law, and the separate existence
of MRD shall cease and Operating shall thereafter continue as the surviving
entity (the “Surviving Entity”) under the laws of the State of Delaware.

ARTICLE II

THE SURVIVING ENTITY

A. At the Effective Time, the Certificate of Formation of Operating, as in
effect immediately prior to the Effective Time, shall be the Certificate of
Formation of the Surviving Entity.

B. At the Effective Time, the Limited Liability Company Agreement of Operating,
as in effect immediately prior to the Effective Time, shall be the Limited
Liability Company Agreement of the Surviving Entity.

C. At the Effective Time, the officers of Operating shall be the officers of the
Surviving Entity until their successors have been duly appointed or their
earlier death, resignation or removal.



--------------------------------------------------------------------------------

ARTICLE III

MANNER AND BASIS OF CONVERTING INTERESTS

The manner and basis of converting the ownership interests of MRD into
membership interests, obligations or other securities of the Surviving Entity
or, in whole or in part, into cash or other property and the manner and basis of
converting rights to acquire ownership interests of MRD into rights to acquire
membership interests, obligations, or other securities of the Surviving Entity
or, in whole or in part, into cash or other property are as follows:

At the Effective Time, each ownership interest of MRD shall, by virtue of the
Merger and without any action on the part of the holder thereof, be
automatically cancelled and retired, shall cease to exist and shall no longer be
outstanding; and the holder of any such ownership interests, whether or not
certificated, shall cease to have any rights with respect thereto.

ARTICLE IV

EFFECT OF MERGER

At the Effective Time, all property (including, without limitation, the real,
personal and intangible property), rights, privileges, powers and franchises of
MRD shall vest in the Surviving Entity, and all liabilities and obligations of
MRD shall become liabilities and obligations of the Surviving Entity.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

A. MRD hereby warrants and represents that (i) it is a limited liability company
duly organized, validly existing and in good standing under Delaware law;
(ii) it has all requisite power and authority to enter into this Agreement; and
(iii) this Agreement has been duly executed and delivered by MRD and constitutes
the valid and binding obligation of MRD enforceable against it in accordance
with the terms of this Agreement.

B. Operating hereby warrants and represents that: (i) it is a limited liability
company duly organized, validly existing and in good standing under Delaware
law; (ii) it has all requisite power and authority to enter into this Agreement;
and (iii) this Agreement has been duly executed and delivered by Operating and
constitutes the valid and binding obligation of Operating enforceable against it
in accordance with the terms of this Agreement.

 

2



--------------------------------------------------------------------------------

ARTICLE VI

ACKNOWLEDGEMENTS AND AGREEMENTS

A. The parties hereto agree and acknowledge that prior to the Effective Date MRD
shall have distributed to its sole member the following assets (the
“Distributions”):

 

  (i) All of the shares of common stock of Memorial Resource Development Corp.
held by MRD;

 

  (ii) All of its interests in BlueStone Natural Resources Holdings, LLC and its
assets;

 

  (iii) All of its interests in MRD Midstream LLC and its assets;

 

  (iv) All of its interests in MRD Royalty LLC and its assets;

 

  (v) All of its interests in Golden Energy Partners LLC and its assets;

 

  (vi) All of its interests in Classic Pipeline & Gathering, LLC and its assets;

 

  (vii) All of the subordinated units representing limited partner interests in
Memorial Production Partners LP;

 

  (viii) All of its interests in the debt service reserve account relating to
the 10.00%/10.75% Senior PIK Toggle Notes due 2018 (the “PIK Notes”) including
any cash therein as of the date of such distribution; and

 

  (ix) Approximately $6.7 million of cash.

B. The parties hereto further agree and acknowledge that on the Effective Date
the sole remaining assets of MRD shall consist of operating contracts to which
MRD is party relating to the businesses of Operating and its affiliates (the
“Contracts”).

C. The parties hereto agree that from the date hereof through the Effective Date
MRD shall administer and perform under the Contracts on behalf of and for the
benefit of Operating and its affiliates.

D. The parties hereto agree that (i) Operating shall be entitled to all
revenues, proceeds, income and products from or attributable to the Contracts to
the extent accruing or accrued from and after the date hereof and (ii) Operating
shall be responsible for all expenses, obligations and liabilities incurred with
respect to the Contracts to the extent accruing or accrued from and after the
date hereof (and shall reimburse MRD for, or pay, all such expenses, obligations
and liabilities).

 

3



--------------------------------------------------------------------------------

ARTICLE V

CERTIFICATE AND CONDITIONS

The parties hereto shall effect the Merger by filing with the Secretary of State
of the State of Delaware a Certificate of Merger substantially in the form of
Exhibit A attached hereto (the “Certificate of Merger”). The Certificate of
Merger shall be filed as promptly as reasonably practicable following the
satisfaction of the following conditions:

 

  (i) The Distributions shall have been completed; and

 

  (ii) The sole member of MRD shall have received documentation reasonably
satisfactory to such sole member of MRD evidencing the full discharge of the
indenture governing the PIK Notes.

ARTICLE VI

EFFECTIVE TIME

As used in this Agreement, the term “Effective Time” shall mean the date that
the Certificate of Merger is filed with the Delaware Secretary of State.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf as of the date first set forth above.

 

MEMORIAL RESOURCE DEVELOPMENT LLC By:   MRD Holdco LLC, its sole member By:  

/s/ Kyle N. Roane

  Kyle N. Roane   Vice President & General Counsel MRD OPERATING LLC By:  
Memorial Resource Development Corp., its sole member By:  

/s/ Kyle N. Roane

  Kyle N. Roane   Vice President & General Counsel

Agreement and Plan of Merger



--------------------------------------------------------------------------------

Exhibit A

CERTIFICATE OF MERGER

OF

MRD OPERATING LLC

Pursuant to Section 18-209 of the Delaware Limited Liability Act, the
undersigned limited liability company hereby certifies that:

FIRST: The name and jurisdiction of formation of each of the entities party to
the merger are:

 

Name of Entity

  

State of Formation and Type of Entity

Memorial Resource Development LLC    Delaware limited liability company MRD
Operating LLC    Delaware limited liability company

SECOND: An agreement and plan of merger has been approved and executed by each
of the entities party to the merger in accordance with the requirements of
Section 18-209 of the Delaware Limited Liability Company Act.

THIRD: The name of the surviving limited liability company is “MRD Operating
LLC,” a Delaware limited liability company.

FOURTH: The Certificate of Formation of MRD Operating LLC shall be the
Certificate of Formation of the surviving limited liability company.

FIFTH: The merger is to become effective on the date this certificate is filed
with the Secretary of State of the State of Delaware.

SIXTH: The executed agreement and plan of merger is on file at 1301 McKinney
Street, Suite 2100, Houston, Texas 77010, the address of the principal place of
business of the surviving limited liability company.

SEVENTH: A copy of the agreement and plan of merger will be furnished by the
surviving limited liability company, on request and without cost, to any member
or any person holding an interest in any other entity party to the merger.

IN WITNESS WHEREOF, MRD Operating LLC has caused this certificate to be signed
by an authorized officer on June 18, 2014.

 

MRD OPERATING LLC By:   Memorial Resource Development Corp., its sole member By:
 

 